 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     NATIONSTAR MORTGAGE LLC, et al.,
11                                                      Case No.: 2:16-cv-02771-APG-NJK
            Plaintiff(s),
12                                                                    Order
     v.
13                                                             [Docket Nos. 28, 29]
     SOUTHERN HIGHLANDS COMMUNITY
14   ASSOCIATION, et al.,
15          Defendant(s).
16        Pending before the Court is a motion demanding security for costs from Plaintiff
17 Nationstar. Docket No. 28. Also pending before the Court is a motion demanding security for
18 costs from Plaintiff FNMA. Docket No. 29. No response has been filed. Accordingly, the motions
19 are hereby GRANTED as unopposed and security must be posted by November 26, 2019.
20        IT IS SO ORDERED.
21        Dated: November 12, 2019
22                                                           ______________________________
                                                             Nancy J. Koppe
23                                                           United States Magistrate Judge
24
25
26
27
28

                                                 1
